DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 15,17 and 18 have been amended. 
	Claim 19 has been canceled. 
	Claim 22 is newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 6,099,600) in view of Lai et al (US 2007/0246447).

With regards to claim 1, Yan et al discloses a method fabricating a capacitor (method of making a capacitor, Title) comprising:
laser cutting an anode from a sheet of material (forming anode layers 185 and 190 using laser cutting, col 22, lines 39-43), 
fabricating a capacitor that includes the anode (forming anode layers 185 and 190, anode tabs 195,cathode layers 175 and separator layers 180 which form a capacitor, col 22, lines 39-44). 
Yan et al does not disclose the laser cutting being performed with pulsed laser beam having pulse durations of less than a microsecond; a power density of the laser beam on the sheet of material during the laser cutting being greater than 2 x 10^5 W/cm2 and less than 2 x 10^12 W/cm^2.
Lai et al teaches laser cutting being performed with pulsed laser beam having pulse durations of less than a microsecond (laser pulse duration at .5 µs – 100 µs, Table 1); a power density of the laser 250 mJ/cm^2 – 10000 mJ/cm^2, Table 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser cutting parameters of Yan et al with the pulse durations and power density as taught by Lai et al to provide uniform heating of a work piece to be process (paragraph 0040, lines 10-13).
With regards to claim 2, Yan et al discloses the wherein a pulse frequency is greater than 0 Hz and less than 2000 kHz (Table 2, col 33).
With regards to claim 4, Yan et al discloses wherein the sheet of material includes an anode metal (anodes employ aluminum foil, col 6, lines 51-53) and when combined with Lai et al a teaches power density of the laser beam is selected such that a temperature of the sheet of material during the laser cutting is raised above a boiling point of the anode metal in less than 1 pulse (power density between 250 mJ/cm^2 – 10000 mJ/cm^2 and laser pulse duration at .5 µs – 100 µs, Table 1).
With regards to claim 5, Yan et al discloses wherein the anode metal is aluminum (anodes employ aluminum foil, col 6, lines 51-53).

With regards to claim 10, Yan et al discloses a method fabricating a capacitor (method of making a capacitor, Title) comprising:
laser cutting an anode from a sheet of material that includes an anode metal (forming anode layers 185 and 190 which employ aluminum foil, col 6, lines 51-53), 
fabricating a capacitor that includes the anode (forming anode layers 185 and 190, anode tabs 195,cathode layers 175 and separator layers 180 which form a capacitor, col 22, lines 39-44). 
Yan et al does not disclose laser cutting being performed with a laser beam having a power density that can increases a temperature of a portion of the sheet of material from room temperature to a temperature above the boiling point of the anode metal in less than a microsecond.
Lai et al a teaches power density of the laser beam is selected such that a temperature of the sheet of material during the laser cutting is raised above a boiling point of the anode metal in less than 1 pulse (power density between 250 mJ/cm^2 – 10000 mJ/cm^2 and laser pulse duration at .5 µs – 100 µs, Table 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser cutting parameters of Yan et al with the pulse durations and power density as taught by Lai et al to provide uniform heating of a work piece to be process (paragraph 0040, lines 10-13).
With regards to claim 22, Lai et al teaches a power density of the laser beam on the sheet of material during the laser cutting being greater than 4 x 105 W/cm2 and less than 2 x 1012 W/cm2 (250 mJ/cm^2 – 10000 mJ/cm^2, Table 1).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al in view of Lai et al as applied to claims 1,2,4,5,10 and 22 above, and further in view of Huth et al (US 2003/0155328).

With regards to claim 6, Yan et al and Lai et al does not teach wherein during the laser cutting the laser beam is scanned across the sheet of material at a scan rate greater than 100 mm/sec.
Huth et al teaches wherein during the laser cutting the laser beam is scanned across the sheet of material at a scan rate greater than 100 mm/sec (the movement of the laser beam relative to the substrate per unit of time utilizing a laser scan rate of about 10 to about 300 mm/sec, paragraph 0063, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the scan rate of Yan et al and Lai et al with the scan rate of Huth et al to provide a cut having with a consistent kerf width (paragraph 0063, lines 7-9).

Claims 7-9,11-13,15,16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al in view of Lai et al as applied to claims 1,2,4,5,10 and 22 above, and further in view of Veeramani et al  (US 9,878,401).

With regards to claim 7, Yan et al and Lai et al does not teach wherein a spot overlap during the laser cutting is greater than 70%.
Veeramani et al teaches wherein a spot overlap during the laser cutting is greater than 70% (parts 1201-n to be processed via staged laser machining involving three offset paths 1211,1221 and 1231 per part and different exposure levels along each path due to use of a different number of passes that directly overalp each other 100%, col 64, lines 1-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser cutting step of Yan et al and Lai et al with the overlapping as taught Veeramani et al in order to provide uniform sidewall performance on all sides of a part that is being machined (col 64, lines 30-34).
With regards to claims 8 and 16, Veeramani et al teaches wherein the laser cutting includes scanning the laser beam along a pathway for multiple passes and more than 10 passes are required to cut through the sheet of material such that the anode can be removed from the sheet of material (10 type 1231 passes are to occur, col 64, lines 12-15).
With regards to claim 9, Veeramani et al teaches wherein the laser cutting includes scanning the laser beam along a pathway for multiple passes and the pathway includes multiple different tracks that partially overlap one another, each track being a portion of the pathway that is followed by the laser beam during one of the passes (multiple partially overlapping passes, col 41, lines 31-40).
With regards to claims 11-13, Lai et al teaches wherein the power density of the laser beam at the sheet of material is greater than 2 x 10^5 W/cm^2 (power density between 250 mJ/cm^2 – 10000 mJ/cm^2 and laser pulse duration at .5 µs – 100 µs, Table 1).
With regards to claim 15, Veeramani et al teaches wherein each location along the pathway is not exposed to the laser beam energy for a pass interval (pass interval occurs between each of the offset paths 1211,1221 and 1231, Fig. 27). Veeramani does not teach the pass interval that is greater than .1 s, however, it would have been an obvious matter of design choice to have the pass interval of Veeramani et al since the applicant has not disclosed that the pass interval that is greater than .1 s, solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pass interval of Veeramani et al.
With regards to claim 21, Veeramani et al teaches wherein one of the tracks overlaps another one of the tracks by greater than 25% and less than 75% (correlation between scanning speed and pulse diameter to allow sufficient pulse to pulse overlap during scanning, such as, for example from 10% to 90% overlap,col 23, lines 10-15). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, Lai et al and Veeramani et al as applied to claims 7-9,11-13,15,16 and 21 above, and further in view of Huth et al.

With regards to claim 14, Yan et al, Lai et al and Veeramani et al does not teach wherein during the laser cutting the laser beam is scanned across the sheet of material at a scan rate greater than 100 mm/sec.
Huth et al teaches wherein during the laser cutting the laser beam is scanned across the sheet of material at a scan rate greater than 100 mm/sec (the movement of the laser beam relative to the substrate per unit of time utilizing a laser scan rate of about 10 to about 300 mm/sec, paragraph 0063, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the scan rate of Yan et al,Lai et al and Veeramani et al with the scan rate of Huth et al to provide a cut having with a consistent kerf width (paragraph 0063, lines 7-9).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al in view of Veeramani et al in further view of Lai et al.

With regards to claim 17, Yan et al discloses a method fabricating a capacitor (method of making a capacitor, Title) comprising:
laser cutting an anode from a sheet of material that includes an anode metal (forming anode layers 185 and 190 which employ aluminum foil, col 6, lines 51-53), 
fabricating a capacitor that includes the anode (forming anode layers 185 and 190, anode tabs 195,cathode layers 175 and separator layers 180 which form a capacitor, col 22, lines 39-44). 
Yan et al does not disclose the laser cutting includes scanning the laser beam along a pathway for multiple passes and more than 10 passes are required to cut through the sheet of material such that the anode can be removed from the sheet of material. 
Veeramani et al teaches wherein the laser cutting includes scanning the laser beam along a pathway for multiple passes and more than 10 passes are required to cut through the sheet of material such that the anode can be removed from the sheet of material (10 type 1231 passes are to occur, col 64, lines 12-15).
col 64, lines 30-34).
Yan et al and Veeramani et al does not teach a power density of the laser beam at the sheet of material is greater than 2 x 10^5 W/cm2..
Lai et al teaches laser a power density of the laser beam on the sheet of material during the laser cutting being greater than 2 x 105 W/cm2 (250 mJ/cm^2 – 10000 mJ/cm^2, Table 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the laser cutting parameters of Yan et al and Veeramani et al with the pulse durations and power density as taught by Lai et al to provide uniform heating of a work piece to be process (paragraph 0040, lines 10-13).

With regards to claim 18, Yan et al and Veeramani et al teaches wherein each location along the pathway is not exposed to the laser beam energy for a pass interval (pass interval occurs between each of the offset paths 1211,1221 and 1231, Fig. 27). Yan et al and Veeramani does not teach the pass interval that is greater than .1 s, however, it would have been an obvious matter of design choice to have the pass interval of Yan et al and Veeramani et al since the applicant has not disclosed that the pass interval that is greater than .1 s, solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pass interval of Yan et al and Veeramani et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, Veeramani et al  and Lai et al as applied to claims 17 and 18 above, and further in view of Huth et al.

With regards to claim 20, Yan et al, Veeramani et al and Lai et al does not teach wherein during the laser cutting the laser beam is scanned across the sheet of material at a scan rate greater than 100 mm/sec.
Huth et al teaches wherein during the laser cutting the laser beam is scanned across the sheet of material at a scan rate greater than 100 mm/sec (the movement of the laser beam relative to the substrate per unit of time utilizing a laser scan rate of about 10 to about 300 mm/sec, paragraph 0063, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the scan rate of Yan et al, Veeramani et al and Lai et al with the scan rate of Huth et al to provide a cut having with a consistent kerf width (paragraph 0063, lines 7-9).

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the limitations of claim 1. 
Examiner’ response: Applicant argues that Lai does not recite conditions for a laser used in cutting an anode from a sheet of material. The rejection is a 103 rejection with Yan as a primary reference which discloses a method fabricating a capacitor (method of making a capacitor, Title) comprising: laser cutting an anode from a sheet of material (forming anode layers 185 and 190 using laser cutting, col 22, lines 39-43), fabricating a capacitor that includes the anode (forming anode layers 185 and 190, anode tabs 195,cathode layers 175 and separator layers 180 which form a capacitor, col 22, lines 39-44). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a 

Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the limitations of claim 10. 
Examiner’ response: Applicant argues that Lai does not recite conditions for a laser used in cutting an anode from a sheet of material. The rejection is a 103 rejection with Yan as a primary reference which discloses a method fabricating a capacitor (method of making a capacitor, Title) comprising: laser cutting an anode from a sheet of material (forming anode layers 185 and 190 using laser cutting, col 22, lines 39-43), fabricating a capacitor that includes the anode (forming anode layers 185 and 190, anode tabs 195,cathode layers 175 and separator layers 180 which form a capacitor, col 22, lines 39-44). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an 

Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the limitations of claim 17. 
Examiner’ response: Applicant argues that Lai does not recite conditions for a laser used in cutting an anode from a sheet of material. The rejection is a 103 rejection with Yan as a primary reference which discloses a method fabricating a capacitor (method of making a capacitor, Title) comprising: laser cutting an anode from a sheet of material (forming anode layers 185 and 190 using laser cutting, col 22, lines 39-43), fabricating a capacitor that includes the anode (forming anode layers 185 and 190, anode tabs 195,cathode layers 175 and separator layers 180 which form a capacitor, col 22, lines 39-44). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190088954A1 to Weigman et al describes [0037] well known pulsed beam and repeat as many times as necessary. US20180229332A1 to Tsai et al describes [0062] laser cut, short pulse duration for higher quality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Ward whose telephone number is (571)272-1786. The examiner can normally be reached on M-F 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761